Citation Nr: 1241533	
Decision Date: 12/05/12    Archive Date: 12/12/12	

DOCKET NO.  11-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to September 1960, and from December 1960 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which decision granted entitlement to service connection (and 10 percent evaluation) for posttraumatic stress disorder.  

In correspondence of October 2012, the Veteran, through his accredited representative, indicated that he wished to withdraw from consideration the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder.  Accordingly, that issue will be dismissed.  


FINDING OF FACT

In correspondence of October 2012, the Veteran, through his accredited representative, indicated that he wished to withdraw the issue of entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 5103, 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2012).

In the present case, in correspondence of October 2012, the Veteran, through his accredited representative, withdrew from consideration the issue of entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.  As the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder is dismissed.  



	                        ____________________________________________
	KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


